                                          Case 4:18-cv-05396-YGR Document 82 Filed 06/16/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     M. M.,                                              Case No. 4:18-cv-05396-YGR
                                                        Plaintiff,
                                   8
                                                                                             ORDER GRANTING PLAINTIFF M. M.’S
                                                  v.                                         MOTION TO DISALLOW DEFENDANTS’
                                   9
                                                                                             CLAIMED COSTS
                                  10     COUNTY OF SAN MATEO, ET. AL.,
                                                                                             Re: Dkt. No. 75
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff M.M., a minor, by and through her Guardian ad litem, brought this action against
                                  15   defendants County of San Mateo (the “County”), San Mateo County Sheriff’s Department
                                  16   deputies Robert Willett, Devin Crocker, James Brown, and Does 1 to 50, inclusive. Plaintiff
                                  17   alleged four causes of action: (1) deprivation of constitutional rights in violation of 42 U.S.C.
                                  18   Section 1983, including unreasonable search and seizure, arrest without probable cause, and
                                  19   excessive and unreasonable force and restraint in the course of an arrest against deputies Willet,
                                  20   Crocker, and Brown, as well as Does 1-25; (2) deprivation of those same constitutional rights in
                                  21   violation of Section 1983, pursuant to Monell, against the County and Does 26-50; (3) violation of
                                  22   California Civil Code § 52.1, the Bane Act, against all defendants; and (4) battery against all
                                  23   defendants. The Court in a prior Order granted defendants’ motion for summary judgment and
                                  24   denied plaintiff’s motion for partial summary judgment, (Dkt. No. 70) and thereafter entered
                                  25   judgment for defendants. (Dkt. No. 71.) Defendants subsequently filed a bill of costs for the
                                  26   litigation, totaling $9,483.65. (Dkt. No. 73.) Plaintiff has since filed a notice of appeal with the
                                  27   Ninth Circuit Court of Appeals. (Dkt. No. 74.)
                                  28          Now before the Court is plaintiff’s motion to disallow defendants’ claimed costs of
                                          Case 4:18-cv-05396-YGR Document 82 Filed 06/16/20 Page 2 of 6




                                   1   $9,483.65. (Dkt. No. 75.) The parties completed briefed on the motion on March 3, 2020. (See

                                   2   Dkt. Nos. 79, 80.) The Court thereafter vacated oral argument (Dkt. No. 81), as permitted by Civil

                                   3   Local Rule 7-1(b) and Federal Rule of Civil Procedure 78. See also Lake at Las Vegas Investors

                                   4   Group, Inc. v. Pacific Malibu Dev. Corp., 933 F.2d 724, 728-29 (9th Cir. 1991).

                                   5          Having carefully reviewed the record, the papers submitted on each motion, and for the

                                   6   reasons set forth more fully below, the Court GRANTS plaintiff’s motion to disallow defendants’

                                   7   claimed costs.

                                   8          The standard with respect to motions to disallow costs are not in dispute. Thus:

                                   9          Federal Rule of Civil Procedure 54(d) creates a presumption that a prevailing party in

                                  10   litigation is entitled to an award of certain enumerated costs. “By its terms, the rule creates a

                                  11   presumption in favor of awarding costs to a prevailing party, but vests in the district court

                                  12   discretion to refuse to award costs.” Mexican-American Educators v. State of California, 231 F.3d
Northern District of California
 United States District Court




                                  13   572, 591 (9th Cir. 2000) (en banc). “A district court must ‘specify reasons’ for its refusal to award

                                  14   costs.” Id. Where one or more of the following factors exist, a court may refuse to award costs:

                                  15   (1) the plaintiff has limited financial resources; (2) there is a great economic disparity between the

                                  16   parties; (3) the award of costs would chill civil rights litigation; (4) the case involves issues of

                                  17   substantial public importance; or (5) the case was close and difficult and the plaintiff’s case had

                                  18   some merit. Id. at 592-93.

                                  19          Here, after consideration of these five factors, the Court exercises its discretion and finds it

                                  20   appropriate to refuse defendants’ claimed costs totaling $9,483.65.

                                  21          First, it is undisputed by defendants that plaintiff has limited financial resources. (See

                                  22   Dkt. No. 79 at 4 (“Defendants are not in a position to challenge [p]laintiff’s claims about her

                                  23   economic circumstances.”).) The record of this case supports this finding: plaintiff commenced

                                  24   this civil rights lawsuit as a minor – a teenager – in a group home based on her interactions with

                                  25   officers effectuating a psychiatric hold under California Welfare & Institutions Code § 5150.

                                  26   Evidence submitted in support of the motion further demonstrate that plaintiff – who is now only

                                  27   eighteen (18) years old – has limited financial resources, where she earns $2,200 a month, has

                                  28   some educational debt, is not financially supported by her family, and otherwise has no assets to
                                                                                           2
                                          Case 4:18-cv-05396-YGR Document 82 Filed 06/16/20 Page 3 of 6




                                   1   her name. Indeed, if defendants were permitted to seek recovery of $9,483.65 in costs against

                                   2   plaintiff, she would suffer tremendous financial hardship, and such award of costs would likely

                                   3   render her indigent. See Rivera v. NIBCO, 701 F.Supp.2d 1135, 1143 (E.D. Cal. 2010) (“It is not

                                   4   necessary to find that the plaintiffs in question are currently indigent; rather, the proper inquiry is

                                   5   whether an award of costs might make them so.”). Thus, this factor weighs for granting the

                                   6   motion to disallow costs.

                                   7          Second, defendants do not dispute that great economic disparity between plaintiff and the

                                   8   defendants exists. (See Dkt. No. 79 at 4 (“Defendants are not in a position to challenge . . . that

                                   9   the County [of San Mateo] has comparably more resources”).) Indeed, as plaintiff points out, the

                                  10   County’s budget for the fiscal year 2018-2019 was $3 billion. As discussed and found by the

                                  11   Court above, plaintiff is an individual of limited financial means. Courts considering litigation

                                  12   against an “individual of very limited means” and a county entity has found that there is a
Northern District of California
 United States District Court




                                  13   “significant economic disparity.” Washburn v. Fagan, C03-00869-MJJ, 2008 WL 361048, at *2

                                  14   (N.D. Cal. Feb. 11, 2008) (finding a significant economic disparity between an individual of

                                  15   limited means and the City and County of San Francisco). Thus, this factor weighs for granting

                                  16   the motion to disallow costs.

                                  17          Third, the Court finds that an award of costs for defendants would chill future and

                                  18   analogous civil rights litigation. Defendants point out that the Ninth Circuit has upheld an award

                                  19   of modest costs against parties in civil rights actions. See Moore v. Hughes Helicopters, 708 F.2d

                                  20   475, 486 (9th Cir. 1983) (upholding the trial court’s assessment of $2,624.25 in costs in a civil

                                  21   rights case). Here, however, in light of the limited financial means of plaintiff and the context of

                                  22   this action, “[i]mposing high costs on losing civil rights plaintiffs of modest means may chill civil

                                  23   rights litigation and the vindication of important rights under civil rights laws.” Lopez v. Nguyen,

                                  24   C13-3870-CRB, 2017 WL 512773, at *3 (N.D. Cal. Feb. 8, 2017). “Without civil rights litigants

                                  25   who are willing to test the boundaries of our laws, we would not have made much of the progress

                                  26   that has occurred in this nation since [Brown v. Board of Education].” Economus v. City and

                                  27   County of San Francisco, C18-1071-HSG (DMR), 2019 WL 3293292, at *3 (N.D. Cal. July 5,

                                  28   2019) (citing Stanley v. Univ. of S. California, 178 F.3d 1069, 1080 (9th Cir. 1999)). The claimed
                                                                                          3
                                          Case 4:18-cv-05396-YGR Document 82 Filed 06/16/20 Page 4 of 6




                                   1   costs total almost half of plaintiff’s annual income. In similar circumstances where costs are

                                   2   sought against individuals of financially limited means, the Ninth Circuit has upheld a district

                                   3   court’s determination that disallowed such costs. See Escriba v. Foster Poultry Farms, 743 F.3d

                                   4   1236, 1247-49 (9th Cir. 2014) (affirming denial of costs of $13,958.16 where the plaintiff’s annual

                                   5   income was $11,622 because the amount in the context of the plaintiff’s financial status would

                                   6   present a “serious danger” of chilling future civil rights actions); Draper v. Rosario, 836 F.3d

                                   7   1072, 1088 (9th Cir. 2016) (holding that an award of costs against an individual with virtually no

                                   8   financial resources in the amount of $3,018.35 was an abuse of discretion because such a large

                                   9   cost award could potentially chill similar civil rights lawsuits)

                                  10          Moreover, the Court stresses the importance of such civil rights cases involving claims of

                                  11   excessive force against police and sheriff’s department officers.1 “This action raised important

                                  12   issues regarding how the [County of San Mateo Sheriff’s] Department dealt with, and supervised,
Northern District of California
 United States District Court




                                  13   excessive force incidents” involving section 5150 holds. Wasburn, 2008 WL 361048 at *2.

                                  14   Additionally, this Court even noted at oral argument that, although the interaction was not

                                  15   excessive force, deputy Robert Willett’s behavior was “clearly . . . an issue.” (Dkt. No. 72 at 4.)

                                  16   The concern for chilling future civil rights litigation is heightened because of the message it could

                                  17   send to similarly situated individuals, who are often the most vulnerable members of society:

                                  18   plaintiff was a teenager residing in a group home and suffering a mental episode during the

                                  19   relevant interaction. To allow costs to be assessed against plaintiff could discourage youths in

                                  20   group homes – who are generally individuals of limited financial means – and discourage those

                                  21   suffering from mental episodes from reporting similarly problematic – and potentially meritorious

                                  22   – incidents against officers. Thus, the Court finds that this factor weighs in favor of granting the

                                  23   motion to disallow costs.

                                  24          Fourth, the Court finds that this litigation involved issues of substantial public importance.

                                  25

                                  26          1
                                                 The Court highlights the recent nationwide protests against a police officer’s use of
                                  27   excessive force against black individuals that have prompted a national dialogue on such use of
                                       force generally. Section 1983 lawsuits are one of the limited ways in which an individual can hold
                                  28   officers and government entities liable for the use of excessive force.

                                                                                          4
                                          Case 4:18-cv-05396-YGR Document 82 Filed 06/16/20 Page 5 of 6




                                   1   This case dealt with the appropriate level of force used against a passively resisting individual

                                   2   experiencing a mental episode that was detained under section 5150. Although the Court

                                   3   ultimately granted defendants’ motion for summary judgment, the Court noted that there was

                                   4   scarce authority this specific issue. (See Dkt. No. 70 at 16 (“In none [of plaintiff’s cited authority]

                                   5   was force found to be excessive where an officer used a minimal level of force on a passively

                                   6   resisting individual.”).) “[E]ven a specific factual setting can shed light on the limits of police

                                   7   power, which most would agree is of substantial public importance.” Kim v. City of Santa Clara,

                                   8   No. C-09-00025-RS, 2010 WL 3184306, at *2 (N.D. Cal. Aug. 11, 2010) (refusing to award

                                   9   defendant’s litigation costs). Moreover, “courts in this district have reasoned that a claim may still

                                  10   serve the public interest even where brought by a single plaintiff.” Id. Here, the Court agrees that

                                  11   this case has served a public interest in defining the limits of police power, even if defendants’

                                  12   behavior – although objectively problematic – did not ultimately cross this limit. Thus, the Court
Northern District of California
 United States District Court




                                  13   finds that this factor weighs in favor of granting the motion to disallow costs.

                                  14          Finally, the Court agrees that the case was close and difficult, and that plaintiff’s case had

                                  15   some merit. “[W]hether the plaintiff prevails on its claims is not determinative” of whether a

                                  16   plaintiff’s case has merit. Sonoma Cnty. Ass’n of Retired Employees v. Sonoma County, No. 09-

                                  17   04432-CW, 2011 WL 3957262, at *2 (N.D. Cal. Sept. 7, 2011). Where the claims alleged by

                                  18   plaintiff involve “complex questions of law and fact” and are supported by evidence, such as

                                  19   testimony of a witness, plaintiff’s lawsuit is “not frivolous;” rather, it is meritorious. Jefferson v.

                                  20   City of Fremont, No C-12-0926 EMC, 2015 WL 1264703, at *3 (N.D. Cal. Mar. 19, 2015). The

                                  21   closeness of the issues and the arguments made by both sides is evidenced by the fact that it took

                                  22   the Court more than twenty pages to explain its reasoning for granting defendants’ summary

                                  23   judgment motion. See generally Steffens v. Regus Group, PLC, No. 08-CV-1494-LAB (WVG),

                                  24   2012 WL 628235, at *3 (S.D. Cal. Feb. 24, 2012) (noting that the fact that it took the court twenty

                                  25   pages to explain its ruling in granted defendants’ summary judgment motion evidenced the

                                  26   closeness of the case). The Court notes that there was substantial evidence on both sides, and that

                                  27   this issue was heavily litigated by the parties. Although the Court ultimately ruled in favor of the

                                  28   defendants, the Court did not and cannot now conclude that plaintiff’s action lacked merit. Thus,
                                                                                          5
                                          Case 4:18-cv-05396-YGR Document 82 Filed 06/16/20 Page 6 of 6




                                   1   this factor weighs in favor of granting the motion to disallow costs.

                                   2          Accordingly, having considered the above factors, the Court finds that defendants’ claims

                                   3   costs should be disallowed against plaintiff. Thus, for the foregoing reasons, the Court GRANTS

                                   4   plaintiff’s motion to disallow defendants’ claimed costs.

                                   5          This Order terminates Docket Number 75.

                                   6          IT IS SO ORDERED.

                                   7   Dated: June 16, 2020

                                   8
                                                                                                       YVONNE GONZALEZ ROGERS
                                   9                                                                  UNITED STATES DISTRICT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         6
